 



Exhibit 10.3
 

L E A S E
among
NNN EASTERN WISCONSIN MEDICAL PORTFOLIO, LLC
as Lessor
and
AURORA MEDICAL GROUP, INC.,
as Lessee
Dated as of December                     , 2007
PROPERTY:
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
    1  
1.1. Leased Property
    1  
1.2. Term
    1  
1.3. Operating Lease
    1  
 
       
ARTICLE II
    2  
2.1. Rent
    2  
2.2. Base Rent
    2  
2.3. Additional Charges
    2  
2.4. Net Lease
    2  
2.5. Reporting Requirements
    2  
 
       
ARTICLE III
    3  
3.1. Impositions
    3  
3.2. Utilities
    3  
3.3. Insurance
    3  
 
       
ARTICLE IV
    4  
4.1. Condition of the Leased Property
    4  
4.2. Use of the Leased Property
    4  
 
       
ARTICLE V
    4  
5.1. Compliance with Laws
    4  
 
       
ARTICLE VI
    4  
6.1. Maintenance and Repair
    4  
 
       
ARTICLE VII
    5  
7.1. Construction of Improvements to the Leased Property
    5  
 
       
ARTICLE VIII
    5  
8.1. Liens
    5  
 
       
ARTICLE IX
    5  
9.1. Permitted Contests
    5  
 
       
ARTICLE X
    6  
10.1. General Insurance Requirements
    6  
10.2. Waiver of Subrogation
    7  
10.3. Policy Requirements
    7  
10.4. Blanket Policies and Policies Covering Multiple Locations
    7  
10.5. No Separate Insurance
    7  
 
       
ARTICLE XI
    8  
11.1. Insurance Proceeds
    8  

 i 

 



--------------------------------------------------------------------------------



 



              Page  
11.2. Insured Casualty
    8  
 
       
ARTICLE XII
    9  
12.1. Condemnation
    9  
 
       
ARTICLE XIII
    10  
13.1. Events of Default
    10  
13.2. Certain Remedies
    11  
13.3. Receiver
    11  
13.4. Waiver
    11  
13.5. Application of Funds
    11  
 
       
ARTICLE XIV
    11  
14.1. Renewal Terms
    11  
 
       
ARTICLE XV
    12  
15.1. Holding Over
    12  
 
       
ARTICLE XVI
    12  
16.1. General Indemnification
    12  
 
       
ARTICLE XVII
    13  
17.1. Assignment; Sublease
    13  
 
       
ARTICLE XVIII
    13  
18.1. Estoppel Certificates
    13  
 
       
ARTICLE XIX
    13  
19.1. Lessor’s Right to Inspect and Show the Leased Property
    13  
 
       
ARTICLE XX
    14  
20.1. No Waiver
    14  
 
       
ARTICLE XXI
    14  
21.1. Remedies Cumulative
    14  
 
       
ARTICLE XXII
    14  
22.1. Acceptance of Surrender
    14  
 
       
ARTICLE XXIII
    14  
23.1. No Merger
    14  
 
       
ARTICLE XXIV
    14  
24.1. Quiet Enjoyment
    14  
 
       
ARTICLE XXV
    14  
25.1. Notices
    14  

 ii 

 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XXVI
    15  
26.1. First Refusal to Purchase
    15  
 
       
ARTICLE XXVII
    16  
27.1. Lessor May Grant Liens
    16  
27.2. Subordination; Attornment; Non-Disturbance
    16  
 
       
ARTICLE XXVIII
    16  
28.1. Hazardous Substances
    16  
28.2. Notices
    17  
28.3. Remediation
    17  
 
       
ARTICLE XXIX
    17  
29.1. Memorandum of Lease
    17  
 
       
ARTICLE XXX
    17  
30.1. Authority
    17  
 
       
ARTICLE XXXI
    18  
31.1. Miscellaneous.
    18  
31.2. Governing Law
    19  
31.3. Waiver of Trial by Jury
    19  
31.4. Entire Agreement
    20  
31.5. Headings
    20  
31.6. Counterparts
    20  
31.7. Interpretation
    20  
31.8. Force Majeure
    20  
31.9. Further Assurances
    21  
31.10. Confidentiality
    21  
31.11. Guaranty
    21  

Exhibit A — Legal Description of the Land
Exhibit B — Existing Title Exceptions
Exhibit C — Base Rent Schedule for Leased Property
Exhibit D — Guaranty
 iii 

 



--------------------------------------------------------------------------------



 



LEASE
     THIS LEASE (“Lease”) is dated as of the                      day of
December, 2007, and is among NNN EASTERN WISCONSIN MEDICAL PORTFOLIO, LLC, a
Delaware limited liability company, (“Lessor”) and AURORA MEDICAL GROUP, INC., a
Wisconsin non-stock corporation (“Lessee”).
ARTICLE I.
          1.1. Leased Property. Lessor leases to Lessee and Lessee leases from
Lessor all of Lessor’s rights and interests in and to the following (to the
extent purchased from Lessee as Seller and as may be added to thereafter)
(collectively the “Leased Property”):
     (a) the real property described in Exhibit A attached hereto (the “Land”);
     (b) all buildings, structures, Fixtures and other improvements of every
kind now or hereafter located on the Land, including alleyways and connecting
tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site to
the extent Lessor has obtained any interest in the same), parking areas and
roadways appurtenant to such buildings and structures and any additions funded
by Lessor (collectively, the “Leased Improvements”);
     (c) all easements, rights and appurtenances relating to the Land and the
Leased Improvements (collectively, the “Related Rights”); and
     (d) all equipment, machinery, fixtures, and other items of real and/or
personal property, including all components thereof, now and hereafter located
in, on or used in connection with and permanently affixed to or incorporated
into the Leased Improvements, including, as present on the Commencement Date,
all furnaces, boilers, heaters, electrical equipment, heating, plumbing,
lighting, ventilating, refrigerating, incineration, air and water pollution
control, waste disposal, air-cooling and air-conditioning systems, apparatus,
sprinkler systems, fire and theft protection equipment, and built-in oxygen and
vacuum systems, all of which, to the greatest extent permitted by law, are
hereby deemed to constitute real estate, together with all replacements,
modifications, alterations and additions thereto (collectively, the “Fixtures”).
The Leased Property is subject to the title exceptions set forth on Exhibit B
(“Existing Title Exceptions”).
          1.2. Term. The Lease shall be for an initial term commencing upon the
acquisition of Leased Property by Lessor (the “Commencement Date”) and
terminating on the last day of the calendar month 15 years thereafter
(December 31, 2022) unless terminated in accordance with the terms of this
Lease. Lessee shall have the right to extend the term of the Lease for three
periods of five (5) years each as described in Article XIV. The word “Term”
refers to the initial and any Extended Term.
          1.3. Operating Lease. It is the intent of the parties that this Lease
be treated for accounting and other purposes as an operating lease. If it should
be treated as a capital lease by Lessee’s accountants, the parties will act in
good faith to make the Lease an operating lease.

 



--------------------------------------------------------------------------------



 



ARTICLE II.
          2.1. Rent. Lessee will pay to Lessor in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, without offset or deduction, Base Rent as described in this
Section 2.1. Payments of Base Rent shall be made to Lessor as follows:
                                                                         
        , or at such other place or to such other person as Lessor from time to
time may designate to Lessee in writing.
          2.2. Base Rent. For the period from the Commencement Date through the
expiration of the third Lease Year, Lessee shall pay to Lessor “Base Rent”
monthly, in advance on or before the first day of each calendar month, the sum
of $                    . The Base Rent per square foot is set forth on the
schedule attached as Exhibit C. No Base Rent shall be charged on any alteration
paid for by Lessee that expands the floor space. The Base Rent otherwise payable
hereunder shall increase by six percent (6%) on the start of the fourth Lease
Year and every third annual anniversary thereafter.
          In the event that the Commencement Date shall occur other than on the
first day of a month, then the first payment of Base Rent shall be prorated
based on the number of days in such month. The first Lease Year shall run from
the Commencement Date until the last day of the calendar month one year
thereafter in which the Commencement Date occurs.
          2.3. Additional Charges. In addition to the Base Rent, Lessee shall
also pay and discharge as and when due and payable all other amounts,
liabilities, obligations and “Impositions,” all as defined in Section 3.1 which
Lessee is required to pay under this Lease relating to periods during the Term
or any Extended Term after the Commencement Date (the “Additional Charges”). If
the expiration or earlier termination of the Term is a day other than the last
day of a Lease Year, then the amount of the last quarterly installment of
Additional Rent shall be paid pro rata on the basis of the actual number of days
in such Lease Year. A “Lease Year” shall mean a period of twelve
(12) consecutive months commencing on the first day of the first calendar month
after the commencement Date (unless the commencement Date is the first day of a
calendar month in which event the Lease Year commences on such date). The first
Lease Year shall include as well any days between the Commencement Date and the
first day of the first calendar month thereafter. The term “Rent” shall include
Base Rent and any Additional Charges.
          2.4. Net Lease. This Lease is and is intended to be what is commonly
referred to as a net lease. The Base Rent and Additional Charges shall be paid
absolutely net to Lessor. So that this Lease shall yield to Lessor the full
amount of the installments of Base Rent and Additional Charges throughout the
Term. Any existing leases and contracts affecting the Property are subleases
and/or subcontracts and are obligations and rights of Lessee (not Lessor). No
such documents affect Lessee’s rights or obligations hereunder.
          2.5. Reporting Requirements. In the event that, at any time during the
Term, Guarantor ceases to report its financial statements publicly, Lessee
shall, no later than five (5) months after the end of each calendar year,
provide to Lessor a certified annual balance sheet and profit end loss statement
for Guarantor (which may be consolidated with its affiliates, including Lessee).

2



--------------------------------------------------------------------------------



 



ARTICLE III.
          3.1. Impositions. Subject to Section 9.1 relating to permitted
contests, Lessee shall pay, or cause to be paid, all ad valorem real and
personal property taxes or assessments and any payments in lieu of taxes
(PILOT) or such other taxes or assessments imposed by governmental authorities
or required pursuant to any recorded or unrecorded agreements (which agreements
are in effect at the commencement of the Lease or are subsequently entered into
by Tenant) affecting the Lease Improvements levied against the Leased Property
during the term of the Lease on or after the Commencement Date (“Impositions”)
before any fine, penalty or cost may be added for nonpayment. Lessee shall make
such payments directly to the taxing authorities where feasible, and promptly
furnish to Lessor copies of official receipts or other satisfactory proof
evidencing such payments. For assessments only the current installment of an
assessment with installments over the longest period of time per month is
included as an Imposition.
          Any refund due from any taxing authority in respect of any Imposition
paid by Lessee shall be paid over to or retained by Lessee if no Event of
Default shall have occurred hereunder and be continuing. Any other refund shall
be paid over to or retained by Lessor.
          3.1.1. Lessee may, upon notice to Lessor, at Lessee’s option and at
Lessee’s sole cost and expense, protest, appeal, or institute such other
proceedings as Lessee may deem appropriate to effect a reduction of real estate
or personal property assessments and Lessor, at Lessee’s expense as aforesaid,
shall reasonably cooperate with Lessee in such protest, appeal, or other action
but at no cost or expense to Lessor. Billings for reimbursement by Lessee to
Lessor of personal property or real property taxes shall be accompanied by
copies of a bill therefor and payments thereof which identify the personal
property or real property with respect to which such payments are made. Any
written agreement with the assessor concerning property taxes will be subject to
the approval of Lessor, which approval shall not be unreasonably withheld,
conditioned or delayed.
          3.1.2. Lessor shall give prompt notice to Lessee of all Impositions
payable by Lessee hereunder of which Lessor has knowledge.
          3.1.3. Impositions imposed in respect of the tax-fiscal period during
which the Term commences and terminates shall be adjusted and prorated between
Lessor and Lessee, whether or not such Imposition is imposed before or after
such termination or commencement.
          3.2. Utilities. Lessee shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in the Leased
Property and incurred during the Term and on or after the Commencement Date.
          3.3. Insurance. Lessee shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained by Lessee hereunder.

3



--------------------------------------------------------------------------------



 



ARTICLE IV.
          4.1. Condition of the Leased Property. Lessee acknowledges receipt and
delivery of possession of the Leased Property and that Lessee has examined and
otherwise has knowledge of the condition of the Leased Property prior to the
execution and delivery of this Lease and has found the same to be in good order
and repair, to Lessee’s knowledge free from Hazardous Substances not in
compliance with any laws or regulations, and satisfactory for its purposes
hereunder. Regardless, however, of any examination or inspection made by Lessee
and whether or not any patent or latent defect or condition was revealed or
discovered thereby, Lessee is leasing the Leased Property “AS IS” in its present
condition. Lessee waives any claim or action against Lessor in respect of the
condition of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Lessee as of the date hereof.
          4.2. Use of the Leased Property. Lessee may use the Leased Property in
connection with any health care use or other use that is permitted by law.
Lessee is responsible to obtain any approval or license for its use of the
Leased Property.
          Lessee shall not commit or suffer to be committed any waste on the
Leased Property or cause or permit any nuisance to exist thereon or with respect
thereto. Lessee shall neither suffer nor permit the Leased Property to be used
in such a manner as to make possible a claim of adverse use or possession, or an
implied dedication of the Leased Property.
ARTICLE V.
          5.1. Compliance with Laws. Subject to Section 9.1 regarding permitted
contests, Lessee, at its expense, shall promptly comply with all laws and
recorded and unrecorded agreements (which are effective at the commencement of
the Lease or are subsequently entered into by Tenant), including without
limitation, any recordkeeping and reporting requirements imposed on the owner of
the Leased Improvements set forth in such agreements applicable to the Leased
Property and regarding the use and operation of the Leased Property. Lessee
shall procure, maintain and comply with all licenses of need and other
governmental authorizations required for the use of the Leased Property.
ARTICLE VI.
          6.1. Maintenance and Repair. Lessee, at its expense, shall repair and
maintain the Leased Improvements in good condition and repair, and, with
reasonable promptness, make all necessary and appropriate repairs and
replacements thereto of every kind and nature, including those necessary to
comply with changes in any laws, whether interior or exterior, structural or
nonstructural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to or after the Commencement Date. Lessee
agrees that it is managing all aspects of the operation and the Leased
Improvements, at no cost to Lessor. In the event Lessee ceases to provide such
management for the Leased Improvements, then Lessee shall either (i) engage
professional third party management for the Leased Improvements, at Lessee’s
sole cost, or (ii) elect to have Lessor provide such management services and
reimburse Lessor’s reasonable costs for providing such services. Lessee shall
maintain the Leased Improvements in a manner consistent with that maintained by
comparable first class medical facilities in comparable medical markets in the
State of Wisconsin.

4



--------------------------------------------------------------------------------



 



          Lessee shall, upon the expiration or earlier termination of the Term,
vacate and surrender the Leased Property to Lessor in the condition in which the
Leased Property was originally received from Lessor and, except as repaired,
rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and except for ordinary wear and tear and except for
damage by casualty. Lessee shall permit Lessor to inspect the Leased Property on
reasonable advance notice to Lessee.
ARTICLE VII.
          7.1. Construction of Improvements to the Leased Property. Lessee may
make any improvement or addition to the Leased Property (“Improvement”) which
will not materially reduce the value of the Leased Property. Notwithstanding the
foregoing, without Lessor’s prior written approval (which shall not be
unreasonably withheld), Lessee shall not make any Improvement costing in excess
of the greater of (i) $250,000 or (ii) 15% of the value of the Leased Property,
unless Guarantor maintains a senior unsecured corporate credit rating of not
less than BBB- by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or a similar rating by any other nationally
recognized statistical rating organization, and each of the following is
satisfied (collectively, the “Construction Requirements”): (A) the construction
of the Improvement is in accordance with sound construction practices and in
compliance with all applicable laws (including without limitation zoning), and
upon completion of the Improvement, the Leased Property continues to satisfy all
applicable laws (including without limitation zoning); (B) all required permits
and governmental required consents are obtained; (C) construction is completed
in a lien-free workmanlike manner; (D) the Improvement is architecturally
consistent with the rest of the other Leased Improvements; and (E) during the
performance of construction, the insurance coverages required hereunder are
procured with respect to the Improvement. Furthermore, Lessee shall not demolish
a portion of the Leased Property that exceeds 10% of the value of the Leased
Property, without Lessor’s prior written approval.
ARTICLE VIII.
          8.1. Liens. Subject to the provisions of Section 9.1 relating to
permitted contests, Lessee will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien from any work
performed by Lessee on the Leased Property.
ARTICLE IX.
          9.1. Permitted Contests. Lessee, upon prior written notice to Lessor,
on its own or in Lessor’s name, at Lessee’s expense, may contest, by appropriate
legal proceedings conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any licensure or certification
decision, Imposition, legal requirement or lien; subject, however, to the
further requirement that Lessee shall still be obligated to make payments of
Base Rent hereunder. If any such contest is finally resolved against Lessor or
Lessee, Lessee shall promptly pay the amount required to be paid, together with
all interest and penalties accrued

5



--------------------------------------------------------------------------------



 



thereon. Lessor, at Lessee’s expense, shall execute and deliver to Lessee such
authorizations and other documents as may reasonably be required in any such
contest, and, if reasonably requested by Lessee or if Lessor so desires, Lessor
shall join as a party therein. The provisions of this Section 9.1 shall not be
construed to permit Lessee to contest the payment of Rent or any other amount
payable by Lessee to Lessor hereunder.
ARTICLE X.
          10.1. General Insurance Requirements. During the Term, Lessee shall at
all times keep the Leased Property, and all property located in or on the Leased
Property insured with the kinds and amounts of insurance described below. This
insurance shall be written by companies authorized to do insurance business in
the State in which the Leased Property is located. All liability type policies
must name Lessor as an “additional insured.” All property, loss of rental and
business interruption type policies (other than policies relating to Lessee’s
personal property) shall name Lessor as “loss payee.” Losses shall be payable to
Lessor and/or Lessee as provided in Article XI. In addition, the policies, as
appropriate, shall name as an “additional insured” and “loss payee” the holder
(“Mortgagee”) of any mortgage, deed of trust or other security agreement
(“Facility”) securing any indebtedness or any other Encumbrance placed on the
Leased Property in accordance with the provisions of Article XXVII (“Facility
Mortgage”) by way of a standard form of mortgagee’s loss payable endorsement.
(The parties will discuss and resolve prior to Closing whether Lessee’s policy
adds Lessor and the Facility Mortgagee as an “additional named insured” on the
liability policies or Lessor obtains a separate policy insuring its negligence
with Lessee reimbursing Lessor for the premium of such policy). A certificate of
insurance shall be delivered to Lessor upon request. The policies shall insure
against the following risks: Loss or damage by fire, lightning, vandalism and
malicious mischief, extended coverage perils commonly known as special form
perils, including but not limited to explosion, smoke, aircraft or vehicles,
riot; or civic commotion, terrorism, burglary, theft, sprinkler leakage,
volcanic action, falling objects, weight of snow, ice or sleet, water damage,
sinkhole collapse, windstorm or hail, in an amount not less than the insurable
value on a replacement cost basis; and
          10.1.1. Claims for bodily injury or property damage under a policy of
commercial general liability insurance including contractual liability coverage
with amounts not less than Two Million and No/100 Dollars ($2,000,000.00)
combined single limit and Four Million No/100 Dollars ($4,000,000.00) in the
annual aggregate.
          10.1.2. Ordinance and Law Insurance with amounts not less than Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000) for coverage A,
One Million and No/100 Dollars ($1,000,000.00) for coverage B, and One Million
and No/100 Dollars ($1,000,000.00) for coverage C.
          10.1.3. For any construction conducted by Lessee at the Land, obtain
and maintain builder’s risk insurance in the amount of the full completed value
of improvements.
          10.1.4. Business Income and/or Rental Value Insurance in an amount
equal to the sum of the Base Rent and Additional Charges payable under the Lease
for a period of at least twelve (12) months from the date of any casualty.

6



--------------------------------------------------------------------------------



 



          10.2. Waiver of Subrogation. All insurance policies carried by either
party covering the Leased Property shall expressly waive any right of
subrogation on the part of the insurer against the other party. Each party
waives any claims it has against the other party to the extent such claim is
covered by insurance.
          10.3. Policy Requirements. Lessee shall pay all of the premiums for
the insurance. In the event of the failure of Lessee either to effect such
insurance in the names herein called for or to pay the premiums therefor, or to
deliver such certificates thereof to Lessor, at the times required, Lessor shall
be entitled, but shall have no obligation, to effect such insurance and pay the
premiums therefor, in which event the cost thereof shall be repayable to Lessor
upon demand therefor. Each insurer shall agree, by endorsement on the policy or
policies issued by it, or by independent instrument furnished to Lessor, that it
will give to Lessor at least thirty (30) days’ written notice to Lessor and any
Mortgagee before the policy or policies in question shall be altered, allowed to
expire or cancelled. No policy shall contain a coinsurance clause. Each policy
shall have a deductible or deductibles, if any, which are no greater than those
normally maintained for similar facilities in the State in which the Leased
Property is located.
          Each insurer must have a rating of A:X by Best’s Key Rating Guide and
a rating of A or higher from Standard & Poor’s (or the equivalent rating from
either Fitch or Moody’s or other nationally recognized institutional rating
organization). If an insurer’s rating falls below such rating, after written
notice from Lessor, Lessee shall have sixty (60) days to correct the matter by
obtaining such insurance from a different insurer, and if Lessee does not do so,
then the Lessor may obtain such insurance meeting the terms hereof, with the
premium to be paid for by Lessee. Lessee shall not otherwise be in default if
any insurer fails to maintain the required rating.
          10.4. Blanket Policies and Policies Covering Multiple Locations.
Notwithstanding anything to the contrary contained in this Article, Lessee’s
obligations to carry the casualty insurance provided for herein may be brought
within the coverage of a blanket policy or policies of insurance carried and
maintained by Lessee provided that the insurance limits required under this
Article X will be applicable to the Leased Property.
          10.5. No Separate Insurance. Lessee shall not, on Lessee’s own
initiative or pursuant to the request or requirement of any third party,
(i) take out separate insurance concurrent in form or contributing in the event
of loss with that required in this Article to be furnished by, or which may
reasonably be required to be furnished by, Lessee or (ii) increase the amounts
of any then existing insurance by securing an additional policy or additional
policies, unless all parties having an insurable interest in the subject matter
of the insurance, including in all cases Lessor and all Facility Mortgagees, are
included therein as additional insured and the loss is payable under such
insurance in the same manner as losses are payable under this Lease. Lessee
shall immediately notify Lessor of the taking out of any such separate insurance
or of the increasing of any of the amounts of the then existing insurance by
securing an additional policy or additional policies.

7



--------------------------------------------------------------------------------



 



ARTICLE XI.
          11.1. Insurance Proceeds. All proceeds up to the amount of the greater
of (i) $250,000 or (ii) 15% of the value of the Leased Property payable by
reason of any loss or damage to the Leased Property under any policy of
insurance required to be carried hereunder shall be paid to Lessor and made
available by Lessor to Lessee for the reasonable costs of reconstruction or
repair, as the case may be, of any damage to or destruction of the Leased
Property, provided no Event of Default is existing and continuing. To the extent
that there are insurance proceeds that exceed such amount, or if Guarantor’s
senior unsecured corporate credit rating is less than BBB- by Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc. and less than
the equivalent rating by all other nationally recognized statistical rating
organizations, the proceeds shall be deposited into escrow to be held by a third
party escrow agent reasonably acceptable to Lessee, Lessor and Lessor’s mortgage
lender (“Lender”) and disbursed pursuant to an escrow agreement reasonably
acceptable to Lessee, Lessor, and Lender. Any excess proceeds of insurance
remaining after the completion of the restoration or reconstruction of the
Leased Property (or in the event neither Lessor nor Lessee is required or elects
to repair and restore, all such insurance proceeds) shall be paid to Lessor.
Lessee acknowledges that, as additional collateral for its loan from Lender,
Lessor has assigned to Lender all of Lessor’s rights and interests in and to any
escrow accounts established pursuant to this Lease. Upon request, Lessee agrees
to execute and deliver such documentation as may be reasonably requested by the
Lender to perfect (or to continue the perfection) of the Lender’s security
interest in and to the escrowed funds, as described in the preceding sentence.
Notwithstanding the Lessor’s assignment, until such time as Lender shall deliver
to the escrow holder and Lessee written notice that Lessor is in default under
the terms of the loan from Lender, Lessor shall be permitted to take such
actions with regard to the escrowed funds as are contemplated by this Lease and
to receive payment of any escrowed funds in accordance with the terms of this
Lease. Following the delivery of a default notice from Lender to Lessee and the
escrow holder, the escrow holder will be authorized to comply only with the
written instructions received from Lender with respect to the payment of all or
any of the escrowed funds which would otherwise be payable to Lessor in
accordance with the terms of this Lease.
          11.2. Insured Casualty.
          11.2.1. If the Leased Property is damaged or destroyed. from a risk
covered by insurance carried by Lessee such that the Facility thereby is
rendered untenantable, and in Lessor’s reasonable opinion, such damage can be
substantially repaired (employing normal construction methods thereafter without
overtime or premium) under applicable laws within 240 days from the date of the
Casualty, then to the extent insured proceeds are made available for
restoration, repair and rebuilding, Lessee shall restore the Leased Property to
substantially the same condition as existed immediately before such damage or
destruction. If the damage is estimated by Lessor to last more than 240 days,
Lessee may elect, but shall not be required to restore the Leased Property to
substantially the same condition as existed immediately before such damage or
destruction. If Lessee undertakes restoration of the Leased Property, Lessee
agrees to effect such restoration in compliance with the Construction
Requirements of section 7.1 of this Lease, and shall diligently seek to complete
such restoration as quickly as it can reasonably be completed. In the event
that, pursuant to the preceding sentence, Lessee elects not to undertake the
restoration of the Leased Property, or if Lessee fails to timely complete such

8



--------------------------------------------------------------------------------



 



restoration in accordance with Section 7.1, or in the case of a default or
termination of this Lease, all insurance proceeds shall be released to Lessor
from any escrow established pursuant to Section 11.1 of this Lease
          11.2.2. If the Leased Property is damaged from a risk covered by
insurance carried by Lessee, but the Facility is not thereby rendered
untenantable, Lessee shall restore the Leased Property to substantially the same
condition as existed immediately before such damage. Such damage shall not
terminate this Lease.
ARTICLE XII.
          12.1. Condemnation.
          12.1.1. Total Taking. If the Leased Property is totally and
permanently taken by condemnation, this Lease shall terminate as of the day
before the date of taking.
          12.1.2. Taking. If a portion of the Leased Property is taken by
condemnation, this Lease shall remain in effect if the Facility is not thereby
rendered unsuitable for use as a medical facility, but if the Facility is
thereby rendered unsuitable for a medical facility, this Lease shall terminate
as of the day before the date of taking.
          12.1.3. Restoration. If there is a partial taking of the Leased
Property and this Lease remains in full force and effect pursuant to
Section 12.1.2, Lessor shall make available to Lessee the portion of the award
necessary and specifically identified for restoration of the Leased Property and
Lessee shall apply such funds to the restoration. In the event that the
Guarantor’s senior unsecured corporate credit rating is less than BBB- by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. and less than the equivalent rating by all other nationally recognized
statistical rating organizations, then proceeds to be paid to Lessee shall be
placed in a third-party escrow and with the proceeds only being released for
restoration and repair of the Leased Property, such escrow to be on the same
terms as the escrow described in Section 11.1.
          12.1.4. Award-Distribution. The entire award shall belong to and be
paid to Lessor, except that Lessee shall be entitled to receive from the award,
if and to the extent such award specifically includes such item, lost profits
value, relocation and moving expenses, and to apply separately for and receive
an award for such items as well as other awards and allowances provided by law
to tenants.
          12.1.5. Temporary Taking. The taking of the Leased Property and/or any
part thereof, shall constitute a taking by condemnation only when the use and
occupancy by the taking authority has continued for longer than 180 consecutive
days. During any shorter period, which shall be a temporary taking, all the
provisions of this Lease shall remain in full force and effect and the award
allocable to the Term shall be paid to Lessee.
          12.1.6. Sale Under Threat of Condemnation. A sale by Lessor to any
condemnor, either under threat of condemnation or while condemnation proceedings
are pending, shall be deemed a condemnation for purposes of this Lease. Lessor
may, without any obligation to Lessee, agree to sell and/or convey to any
condemnor all or any portion of the Leased Property

9



--------------------------------------------------------------------------------



 



free from this Lease and the rights of Lessee hereunder without first requiring
that any action or proceeding be instituted or pursued to judgment.
Notwithstanding the foregoing, should Lessor sell any Leased Property to a
condemnor pursuant to this Section, a portion of the sale price shall be
allocated to Lessee’s relocation costs and paid to Lessee when received by
Lessor.
ARTICLE XIII.
          13.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default”:
     (a) Lessee shall fail to pay any installment of Base Rent when the same
becomes due and payable and such failure is not cured by Lessee within a period
of ten (10) days after written notice thereof from Lessor; provided, however,
that such notice shall be in lieu of and not in addition to any notice required
under applicable law;
     (b) if Lessee shall fail to observe or perform any other term, covenant or
condition of this Lease and such failure is not cured by Lessee within thirty
(30) days after written notice thereof from Lessor, unless such failure cannot
with due diligence be cured within a period of thirty (30) days, in which case
such failure shall not be deemed to be an Event of Default if Lessee proceeds
promptly and with due diligence to cure the failure and diligently completes the
curing thereof within one hundred twenty days (120) of the written notice;
provided, however, that such notice shall be in lieu of and not in addition to
any notice required under applicable law;
     (c) Lessee shall:
     (i) admit in writing its inability to pay its debts generally as they
become due,
     (ii) file a petition in bankruptcy or a petition to take advantage of any
insolvency act,
     (iii) make an assignment for the benefit of its creditors,
     (iv) consent to the appointment of a receiver of itself or of the whole or
any substantial part of its Property, or
     (v) file a petition or answer seeking reorganization or arrangement under
the Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof;
     (d) Lessee shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Lessee, a receiver of Lessee or of the whole or substantially all of its
property, or approving a petition filed against it seeking reorganization or
arrangement of Lessee under the federal bankruptcy laws or any other applicable
law or statute of the United States of America or any state thereof, and such
judgment, order or decree shall not be vacated or set aside or stayed within
sixty (60) days from the date of the entry thereof;

10



--------------------------------------------------------------------------------



 



     (e) Lessee shall be liquidated or dissolved, or shall begin proceedings
toward such liquidation or dissolution;
     (f) the estate or interest of Lessee in the Leased Property shall be levied
upon or attached in any proceeding and the same shall not be vacated or
discharged within the later of ninety (90) days after commencement thereof or
thirty (30) days after receipt by Lessee of notice thereof from Lessor;
provided, however, that such notice shall be in lieu of and not in addition to
any notice required under applicable law.
          13.2. Certain Remedies. If an Event of Default shall have occurred,
Lessor may terminate this Lease by giving Lessee notice of such termination and
the Term shall terminate and all rights of Lessee under this Lease shall cease.
Lessor shall have all rights at law and in equity available to Lessor as a
result of any Event of Default. Lessee shall pay as Additional Charges all costs
and expenses incurred by or on behalf of Lessor, as a result of any Event of
Default hereunder. If an Event of Default shall have occurred and be continuing,
whether or not this Lease has been terminated pursuant to this Section 13.2,
Lessee shall, to the extent permitted by law, if required by Lessor so to do,
immediately surrender to Lessor possession of the Leased Property and quit the
same and Lessor may enter upon and repossess the Leased Property as permitted by
law and may remove Lessee and all other Persons and any of Lessee’s Personal
Property from the Leased Property.
          13.3. Receiver. Upon the occurrence of an Event of Default, and upon
commencement of proceedings to enforce the rights of Lessor hereunder, Lessor
shall be entitled, as a matter of right, to the appointment of a receiver or
receivers acceptable to Lessor of the Leased Property with such powers as the
court making such appointment shall confer.
          13.4. Waiver. If Lessor initiates judicial proceedings or if this
Lease is terminated by Lessor pursuant to this Article, Lessee waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.
          13.5. Application of Funds. Any payments received by Lessor under any
of the provisions of this Lease during the existence or continuance of any Event
of Default which are made to Lessor rather than Lessee due to the existence of
an Event of Default shall be applied to Lessee’s obligations in the order which
Lessor may determine or as may be prescribed by the laws of the State.
ARTICLE XIV.
          14.1. Renewal Terms. Provided that no Event of Default, or event
which, with notice or lapse of time or both, would constitute an Event of
Default, has occurred and is continuing, then Lessee shall have the right to
renew this Lease for three (3) successive five-year renewal terms (each, an
“Extended Term”), upon giving written notice to Lessor of such renewal not less
than six (6) months prior to the expiration of the then current Term. During
each such Extended Term, all of the terms and conditions of this Lease shall
continue in full force and effect except that the annual Base Rent for and
during such Extended Term shall continue to increase as described in
Section 2.2.

11



--------------------------------------------------------------------------------



 



ARTICLE XV.
          15.1. Holding Over. If Lessee shall for any reason remain in
possession of the Leased Property after the expiration or earlier termination of
the Term and after being requested in writing by Lessor to vacate the Leased
Property, such possession shall be as a month-to-month tenant during which time
Lessee shall pay as Base Rent each month 125% of the sum of the monthly Base
Rent applicable to the prior Lease Year, together with all Additional Charges
and all other sums payable by Lessee pursuant to this Lease. During such period
of month-to-month tenancy, Lessee shall be obligated to perform and observe all
of the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by law to month-to-month
tenancies, to continue its occupancy and use of the Leased Property. Nothing
contained herein shall constitute the consent, express or implied, of Lessor to
the holding over of Lessee after the expiration or earlier termination of this
Lease.
ARTICLE XVI.
          16.1. General Indemnification. In addition to the other indemnities
contained herein, and notwithstanding the existence of any insurance carried by
or for the benefit of Lessor or Lessee, and without regard to the policy limits
of any such insurance, Lessee shall protect, indemnify, save harmless and defend
Lessor from and against all liabilities, obligations, claims, damages penalties,
causes of action, costs and expenses, including reasonable attorneys’,
consultants’ and experts’ fees and expenses, imposed upon or incurred by or
asserted against Lessor by reason of: (i) any accident, injury to or death of
persons or loss of or damage to property occurring on or about the Leased
Property, or adjoining sidewalks thereto; (ii) any use, misuse, non-use,
condition, maintenance or repair by Lessee of the Leased Property; (iii) any
failure on the part of Lessee to perform or comply with any of the terms of this
Lease; (iv) the non-performance of any of the terms and provisions of any and
all existing and future subleases of the Leased Property to be performed by any
party thereunder; (v) any claim for malpractice, negligence or misconduct
committed by any person on or working from the Leased Property; and (vi) the
violation of any law. Any amounts which become payable by Lessee under this
Article shall be paid within ten (10) days after liability therefor is
determined by litigation or otherwise. Lessee, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Lessor or may compromise or otherwise dispose of the same
as Lessee sees fit; provided, however, that any legal counsel selected by Lessee
to defend Lessor shall be reasonably satisfactory to Lessor. All indemnification
covenants are intended to apply to losses, damages, injuries, claims, etc.
incurred directly by the indemnified parties and their property, as well as by
the indemnifying party or third party, and their property. For purposes of this
Article XVI, any acts or omissions of Lessee, or by employees, agents,
assignees, contractors, subcontractors or others acting for or on behalf of
Lessee (whether or not they are negligent, intentional, willful or unlawful),
shall be strictly attributable to Lessee. It is understood and agreed that
payment shall not be a condition precedent to enforcement of the foregoing
indemnification obligations. To the extent that there are any insurance proceeds
payable to Lessor pursuant to insurance policies required under this Lease for a
loss for which Lessee has already paid Lessor, pursuant to this Article XVI,
then Lessor shall assign to Lessee such insurance proceeds (up to a maximum
amount equal to the amount Lessee paid to Lessor).

12



--------------------------------------------------------------------------------



 



ARTICLE XVII.
          17.1. Assignment; Sublease. Lessee shall not, without Lessor’s prior
written consent, which may not be unreasonably withheld, either directly or
indirectly or through one or more step transactions or tiered transactions,
voluntarily or by operation of law, (i) assign, convey, sell, pledge, mortgage,
hypothecate or otherwise encumber, transfer or dispose of all or any part of
this Lease or Lessee’s leasehold estate hereunder, (ii) sublease all or any part
of the Leased Property; provided Lessee may sublease or allow the following to
use, without Lessor’s consent, all or any part of the Leased Property: to any
entity or person affiliated with or controlled by Lessee or by Aurora Health
Care, Inc., or to a health care provider who either has contractual
relationships with it or its affiliate or is on or has employees on the Medical
Staff of an Aurora Health Care system hospital; provided Lessee remains liable
hereunder, (all existing leases become and are treated as subleases),
(iii) convey, sell, assign, transfer or dispose of any stock or partnership,
membership or other interests (whether equity or otherwise) in Lessee (which
shall include any conveyance, sale, assignment, transfer or disposition of any
stock or partnership, membership or other interests (whether equity or
otherwise) in any affiliate, if such conveyance, sale, assignment, transfer or
disposition results, directly or indirectly, in a change in control of Lessee,
or (iv) except as required by law, sell, convey, assign, or otherwise transfer
all or substantially all of the assets, of Lessee (each of the aforesaid acts
referred to in clauses (i) through (iv) being referred to herein as a
“Transfer”). No consent to a Transfer or Transfer not requiring a consent shall
relieve Lessee of any of its liabilities hereunder.
ARTICLE XVIII.
          18.1. Estoppel Certificates. At any time and from time to time upon
Lessee’s receipt of not less than thirty (30) days’ prior written request by
Lessor, Lessee shall furnish to Lessor an Estoppel Certificate certifying
(i) that this Lease is unmodified and in full force and effect, or that this
Lease is in full force and effect as modified and setting forth the
modifications; (ii) the dates to which the Rent has been paid; (iii) whether or
not, to the best knowledge of Lessee, Lessor is in default in the performance of
any covenant, agreement or condition contained in this Lease and, if so,
specifying each such default of which Lessee may have knowledge; and (iv)
responses to such other questions or statements of fact as Lessor, any ground or
underlying lessor, any purchaser or any current or prospective mortgagee shall
reasonably request.
ARTICLE XIX.
          19.1. Lessor’s Right to Inspect and Show the Leased Property. Lessee
shall permit Lessor and its authorized representatives to (i) inspect the Leased
Property and (ii) exhibit the same to prospective purchasers and lenders, and
during the last six (6) months of the Term, to prospective lessees, in each
instance upon reasonable advance notice to Lessee, during usual business hours
and subject to any reasonable security, health, safety or confidentiality
requirements of Lessee. Lessee shall cooperate with Lessor in exhibiting the
Leased Property to prospective purchasers, lenders and lessees.

13



--------------------------------------------------------------------------------



 



ARTICLE XX.
          20.1. No Waiver. No failure by a party to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
hereunder and no acceptance by Lessor of full or partial payment of Rent during
the continuance of any default or Event of Default shall constitute a waiver of
any such breach or of any such term. No waiver of any breach shall affect or
alter this Lease, which shall continue in full force and effect with respect to
any other then existing or subsequent breach.
ARTICLE XXI.
          21.1. Remedies Cumulative. Each legal, equitable or contractual right,
power and remedy of Lessor now or hereafter provided either in this Lease or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power and remedy and the exercise or beginning of the
exercise by Lessor of any one or more of such rights, powers and remedies shall
not preclude the simultaneous or subsequent exercise by Lessor of any or all of
such other rights, powers and remedies.
ARTICLE XXII.
          22.1. Acceptance of Surrender. No surrender to Lessor of this Lease or
of the Leased Property or any part thereof or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Lessor and no act
by Lessor or any representative or agent of Lessor, other than such a written
acceptance by Lessor, shall constitute an acceptance of any such surrender.
ARTICLE XXIII.
          23.1. No Merger. There shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same person or
entity may acquire, own or hold, directly or indirectly, (i) this Lease or the
leasehold estate created hereby or any interest in this Lease or such leasehold
estate and (ii) the fee estate in the Leased Property.
ARTICLE XXIV.
          24.1. Quiet Enjoyment. So long as Lessee shall pay the Rent as the
same becomes due and shall fully comply with all of the terms of this Lease and
fully perform its obligations hereunder, Lessee shall peaceably and quietly
have, hold and enjoy the Leased Property for the Term, free of any claim or
other action by Lessor or anyone claiming by, through or under Lessor, but
subject to all liens and encumbrances of record as of the date hereof, or
created thereafter as consented to by Lessee.
ARTICLE XXV.
          25.1. Notices. Any notice, consent, approval, demand or other
communication required or permitted to be given hereunder (a “notice”) must be
in writing and may be served personally or by U.S. Mail. If served by U.S. Mail,
it shall be addressed as follows:

14



--------------------------------------------------------------------------------



 



                 
If to Lessor:
                         
 
                         
 
                         
 
             
 
  Attn:          
 
           
 
             
With a copy to:
                         
 
                         
 
                         
 
             
 
  Attn:          
 
           
 
                  or such lender as Lessor may direct by delivering written
notice to Lessee containing the name and address of such other lender.
 
              If to Lessee:   Aurora Health Care, Inc.
3000 West Montana
Milwaukee, WI 53215
Attn: Executive Vice President/COO    

Any notice which is personally served shall be effective upon the date of
service; any notice given by U.S. Mail shall be deemed effectively given, if
deposited in the United States Mail, registered or certified with return receipt
requested, postage prepaid and addressed as provided above, on the date of
receipt, refusal or non-delivery indicated on the return receipt. In lieu of
notice by U.S. Mail, either party may send notices by a nationally recognized
overnight courier service which provides written proof of delivery (such as
U.P.S. or Federal Express). Any notice sent by a nationally recognized overnight
courier shall be effective on the date of delivery to the party at its address
specified above as set forth in the courier’s delivery receipt. Either party
may, by notice to the other from time to time in the manner herein provided,
specify a different address for notice purposes.
ARTICLE XXVI.
          26.1. First Refusal to Purchase. Provided no Event of Default, or
event which, with notice or lapse of time or both, would constitute an Event of
Default, has occurred and is continuing hereunder, Lessee shall have a first
refusal option to purchase the Leased Property or any portion thereof upon the
same terms and conditions of any offer from a third party to purchase the Leased
Property or any portion thereof which Lessor intends to accept (or has accepted
subject to Lessee’s right of first refusal herein). If, during the Term, Lessor
reaches such agreement with a third party Lessor shall promptly notify Lessee of
the purchase price to Lessee and all other material terms and conditions of such
agreement. Lessee shall have thirty (30) days after receipt of such notice from
Lessor within which time to exercise Lessee’s option to purchase. If Lessee
exercises its option within the time and in the manner herein provided, then
such transaction shall be consummated within (the “Closing Date”) sixty
(60) days after the date of receipt by Lessor of notice of such exercise in the
manner herein provided, at the price to Lessee and in accordance with the terms
and conditions of such agreement, if any, on the first (1st) day of the first
month after all permits for owning or operating the Leased Property have been
obtained by Lessee, but in no event later than 120 days after the date of
receipt by Lessor of

15



--------------------------------------------------------------------------------



 



notice of the proper exercise by Lessee of this option (the “Outside Closing
Date”). If Lessee shall not exercise Lessee’s option to purchase within said
thirty (30) day period after receipt of said notice from Lessor and within the
manner herein provided, Lessor shall be free for a period of six (6) months
after the expiration of said thirty (30) day period to sell the Leased Property
to such third party on all material terms as presented to Lessee. If such sale
is not consummated, Lessee’s right of first refusal as provided in this Section
shall be reinstituted, as to any subsequent sale of the Leased Property during
the Term of this Lease.
ARTICLE XXVII.
          27.1. Lessor May Grant Liens. Without the consent of Lessee, Lessor
may, from time to time, directly or indirectly, create or otherwise cause to
exist any ground lease, mortgage, trust deed, lien, encumbrance or title
retention agreement (collectively, an “encumbrance”) upon the Leased Property or
any part(s) or portion(s) thereof or interests therein.
          27.2. Subordination; Attornment; Non-Disturbance. This Lease is and
shall be subordinate to any Facility Mortgage now or hereafter encumbering the
Leased Property or any part thereof (but subject to the non-disturbance
provision herein set forth). If Lessor’s interest in the Leased Property is sold
or conveyed upon the exercise of any remedy provided for in any Facility
Mortgage, or otherwise by operation of law: (i) at the new owner’s option,
Lessee shall attorn to and recognize the new owner as Lessee’s Lessor under this
Lease or enter into a new lease substantially in the form of this Lease with the
new owner, and Lessee shall take such actions to confirm the foregoing within
ten (10) days after request; and (ii) the new owner shall not be (a) liable for
any act or omission of Lessor under this Lease occurring prior to such sale or
conveyance, or (b) subject to any offset, abatement or reduction of rent because
of any default of Lessor under this Lease occurring prior to such sale or
conveyance. Notwithstanding any Facility Mortgage or any default thereunder or
anything else set forth herein or any subordination, so long as Lessee observes
and complies with the provisions hereof, Lessee’s rights under this Lease shall
not be disturbed, provided that the Right of First Refusal set forth in
Section 26.1 will not be applicable to the Mortgagee under the Facility Mortgage
obtaining title following a default on the Facility Mortgage through a bona fide
deed in lieu of foreclosure or a purchase at the foreclosure sale.
ARTICLE XXVIII.
          28.1. Hazardous Substances. Lessee shall not allow any Hazardous
Substance to be located in, on, under or about the Leased Property; provided,
however, that Hazardous Substances may be brought, kept, used or disposed of in,
on or about the Leased Property in quantities and for purposes similar to those
brought, kept, used or disposed of in, on or about similar facilities used for
purposes similar to the use by Lessee and which are brought, kept, used and
disposed of in strict compliance with Legal Requirements. Lessee shall not allow
the Leased Property to be used as a waste disposal site or, except as permitted
in the immediately preceding sentence, for the manufacturing, handling, storage,
distribution or disposal of any Hazardous Substance.

16



--------------------------------------------------------------------------------



 



          For purposes of this Lease “Hazardous Substances” means collectively,
any petroleum, petroleum product or byproduct or any substance, material or
waste regulated or listed pursuant to any Environmental law. An Environmental
Law means any and all federal, state, municipal and local laws, statutes,
ordinances, rules, regulations, guidances, policies, orders, decrees, judgments,
whether statutory or common law, as amended from time to time, now or hereafter
in effect, or promulgated, pertaining to the environment, public health and
safety and industrial hygiene, including the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, clean-up, transportation or regulation of any Hazardous
Substance, including the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Comprehensive Environmental Response Compensation
and Liability Act, the Resource Conservation and Recovery Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, the Safe Drinking Water Act and the
Occupational Safety and Health Act.
          28.2. Notices. Lessee shall provide to Lessor promptly, and in any
event immediately upon Lessee’s receipt thereof, a copy of any notice, or
notification with respect to (i) any violation of a law relating to Hazardous
Substances located in, on, or under the Leased Property or any adjacent property
thereto; (ii) any enforcement, cleanup, removal, or other governmental or
regulatory action instituted, completed or threatened with respect to the Leased
Property; (iii) any claim made or threatened by any Person against Lessee or the
Leased Property relating to damage, contribution, cost recovery, compensation,
loss, or injury resulting from or claimed to result from any Hazardous
Substance; and (iv) any reports made to any federal, state or local
environmental agency arising out of or in connection with any Hazardous
Substance in, on, under or removed from the Leased Property, including any
complaints, notices, warnings or asserted violations in connection therewith.
          28.3. Remediation. If Lessee becomes aware of a violation of any Legal
Requirement relating to any Hazardous Substance in, on, under or about the
Leased Property or any adjacent property thereto, or if Lessee, Lessor or the
Leased Property becomes subject to any order of any federal, state or local
agency to repair, close, detoxify, decontaminate or otherwise remediate the
Leased Property, such party shall immediately notify the other of such event
and, Lessee, at its sole cost and expense, shall cure such violation or effect
such repair, closure, detoxification, decontamination or other remediation. If
Lessee fails to implement and diligently pursue any such cure, repair, closure,
detoxification, decontamination or other remediation, Lessor shall have the
right, but not the obligation, to carry out such action and to recover from
Lessee all of Lessor’s costs and expenses incurred in connection therewith.
ARTICLE XXIX.
          29.1. Memorandum of Lease. Lessor and Lessee shall, promptly upon the
request of either, enter into a short form memorandum of this Lease, in form
suitable for recording under the laws of the State of Wisconsin. Lessee shall
pay all costs and expenses of recording any such memorandum and shall fully
cooperate with Lessor in removing from record any such memorandum upon the
expiration or earlier termination of the Term.
ARTICLE XXX.
          30.1. Authority. Lessee and Lessor each represent they have full
authority to execute and deliver this Lease.

17



--------------------------------------------------------------------------------



 



ARTICLE XXXI.
          31.1. Miscellaneous.
          31.1.1. Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of, Lessee
or Lessor arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination. In addition, all claims against,
and all liabilities and indemnities hereunder of Lessee shall continue in full
force and effect and in favor of the Lessor named herein and its successors and
assigns, notwithstanding any conveyance of the Leased Property to Lessee.
          31.1.2. Severability. If any term or provision of this Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Lease and any other application of such term or provision shall not be
affected thereby.
          31.1.3. Non-Recourse. Lessee specifically agrees to look solely to the
Leased Property for recovery of any judgment from Lessor. The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Lessee might otherwise have to obtain injunctive relief against
Lessor, or any action not involving the personal liability of Lessor.
          31.1.4. Licenses. Lessee covenants and agrees that it shall maintain
at all times all required licenses, permits, certifications and similar
governmental requirements that are necessary in order for Lessee to maintain its
current legal status and ability to offer medical care.
          31.1.5. Successors and Assigns. This Lease shall be binding upon
Lessor and its successors and assigns and upon Lessee and its successors, and
assigns.
          31.1.6. Termination Date. If this Lease is terminated by Lessor or
Lessee under any provision hereof and upon the expiration of the Term
(collectively, the “termination date”), the following shall pertain: Lessee
shall vacate and surrender the Leased Property to Lessor in the condition
required by Section 4.1. Prior to such vacation and surrender, Lessee shall
remove any items which Lessee is permitted or required to remove hereunder.
Lessee shall, at Lessee’s cost, repair any damage to the Leased Property caused
by such vacation and/or removal of any items which Lessee is required or
permitted hereunder to remove. Any items which Lessee is permitted to remove but
fails to remove prior to the surrender to Lessor of the Leased Property shall be
deemed abandoned by Lessee, and Lessor may retain or dispose of the same as
Lessor sees fit without claim by Lessee thereto or to any proceeds thereof. If
Lessor elects to remove and dispose of any such items abandoned by Lessee, the
cost of such removal and disposal shall be an Additional Charge payable by
Lessee to Lessor upon demand. Lessee shall pay all amounts payable by it through
the termination date and any costs charged pursuant to the immediately preceding
sentence, each of the parties shall bear their own costs and fees incurred
(including all costs incurred in performing their respective obligations
hereunder) through the termination date and from and after the termination date
neither party shall have any further obligations to the other, except for those
obligations set forth in this clause (i), those obligations hereunder which are
intended to survive the expiration or earlier termination of this Lease and
those specific obligations set forth in clause (ii) below.

18



--------------------------------------------------------------------------------



 



     (a) Notwithstanding the provisions of clause (i), upon any such termination
or expiration of this Lease, the following shall pertain:
     (i) Lessee agrees to defend, protect, indemnify, and hold harmless Lessor
from and against any and all claims, costs, losses, expenses, damages, actions,
and causes of action for which Lessee is responsible under this Lease and which
accrue or have accrued on or before the termination date.
     (ii) Lessee shall remain liable for the cost of all utilities used in or at
the Leased Property through the termination date and accrued and unpaid, whether
or not then billed, as of the termination date until full payment thereof by
Lessee. Lessee shall obtain directly from the companies providing such services
closing statements for all services rendered through the termination date and
shall promptly pay the same. If any utility statement with respect to the Leased
Property includes charges for a period partially prior to and partially
subsequent to the termination date, such charges shall be prorated as between
Lessor and Lessee, with Lessee responsible for the portion thereof (based upon a
fraction the numerator of which is the number of days of service on such
statement through the termination date and the denominator of which is the total
number of days of service on such statement) through the termination date and
Lessor shall be responsible for the balance. The party receiving any such
statement which requires proration hereunder shall promptly pay such statement
and the other party shall, within ten (10) days after receipt of a copy of such
statement, remit to the party paying the statement any amount for which such
other party is responsible hereunder.
     (iii) Lessee shall remain responsible for any and all Impositions imposed
against the Leased Property, the Personal Property with a lien date prior to the
termination date (irrespective of the date of billing therefor) and for its pro
rata share of any Impositions imposed in respect of the tax-fiscal period during
which the Term terminates, and Lessee shall indemnify and hold Lessor harmless
with respect to any claims for such Impositions or resulting from nonpayment
thereof.
          31.2. Governing Law. This Lease (and any Agreement formed pursuant to
the terms hereof) shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of Wisconsin (without regard of principles
or conflicts of law) and any applicable laws of The United States of America.
Venue for any dispute shall be in the Wisconsin Circuit Court for Milwaukee
County.
          31.3. Waiver of Trial by Jury. Each of Lessor and Lessee acknowledges
that it has had the advice of counsel of its choice with respect to its rights
to trial by jury under The Constitution of the Untied States and the State. Each
of Lessor and Lessee hereby expressly waives any right to trial by jury with
respect to any claim, demand, action or cause of action (i) arising under this
Lease (or any Agreement formed pursuant to the terms hereof) (ii) in any manner
connected with or related or incidental to the dealings of the Lessor and Lessee
with respect to the Lease (or any Agreement formed pursuant to the terms hereof)
or any other instrument, document or Agreement executed or delivered in
connection herewith, or the transactions related hereto or thereto, in each case
whether now existing or hereinafter arising, and whether sounding in contract or
tort or otherwise; each of Lessor and Lessee hereby agrees and consents that any
such claim, demand, action or cause of action shall be decided by a court

19



--------------------------------------------------------------------------------



 



without a jury, and that either party may file a copy of this section with any
court as conclusive evidence of the consent of each such party to the waiver of
its right to trial by jury.
          31.4. Entire Agreement. This Lease and the Exhibits hereto and such
other documents as are contemplated hereunder, constitute the entire agreement
of the parties with respect to the subject matter hereof, and may not be changed
or modified except by an agreement in writing signed by the parties. Lessor and
Lessee hereby agree that all prior or contemporaneous oral understandings,
agreements or negotiations relative to the leasing of the Leased Property are
merged into and revoked by this Lease.
          31.5. Headings. All titles and headings to sections, subsections,
paragraphs or other divisions of this Lease are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.
          31.6. Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.
          31.7. Interpretation. Both Lessor and Lessee have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.
          31.8. Force Majeure. In the event that either Lessor or Lessee is
delayed in performing its respective obligations pursuant to this Lease by any
cause beyond the reasonable control of the party required to perform such
obligation, the time period for performing such obligation shall be extended by
a period of time equal to the period of the delay. For purposes of this Lease:
     (a) A cause shall be beyond the reasonable control of a party to this Lease
when such cause would affect any person similarly situated (such as power
outage, labor strike, Act of God or trucker’s strike) but shall not be beyond
the reasonable control of such party when peculiar to such party (such as
financial inability or failure to order long lead time material sufficiently in
advance).
     (b) This Section shall not apply to any obligation to pay money or
otherwise perform any financial obligation hereunder.
     (c) In the event of any occurrence which a party believes constitutes a
cause beyond the reasonable control of such party and which will delay any
performance by such party, such party shall promptly in writing notify the other
party of the occurrence and nature of such cause, the anticipated period of
delay and the steps being taken by such party to mitigate the effects of such
delay. Failure to give such notice promptly, shall deem such occurrence or event
not to be a cause beyond the reasonable control of such party.

20



--------------------------------------------------------------------------------



 



          31.9. Further Assurances. The parties agree to promptly sign all
documents reasonably requested to give effect to the provisions of this Lease.
          31.10. Confidentiality. If Lessee delivers to Lessor information that
Lessee indicates in writing is confidential relating to Lessee’s business,
Lessee’s patients, Lessee’s doctors and/or any other aspect of Lessee’s
business, then Lessor agrees that it shall not disclose such information to any
other person or entity, except as required by law (court order or otherwise).
Lessor may disclose such information to its lawyers, accountants or other
service providers, provided that Lessor informs such service providers of the
confidential nature of the information.
          31.11. Guaranty. The obligations of Lessee hereunder shall be
guaranteed by Aurora Health Care, Inc., pursuant to a Guaranty in form attached
as Exhibit D.
(SIGNATURES BEGIN ON NEXT PAGE)

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Lease to be executed
and attested by their respective officers thereunto duly authorized.

                  LESSOR:    
 
 
 
 ,  
 
  a        
 
           
 
           

             
 
  By:        
 
         
 
      Name:    
 
           
 
      Its:    
 
           

                  LESSEE:    
 
                AURORA MEDICAL GROUP, INC.    
 
           
 
  By:        
 
           
 
      Donald J. Nestor, Secretary/Treasurer    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION OF THE LAND

 



--------------------------------------------------------------------------------



 



EXHIBIT B
EXISTING TITLE EXCEPTIONS

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BASE RENT SCHEDULE

 